 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. International Chemical Workers Union Coun-cil/UFCW, Local 9c and PQ Corporation. Case 4ŒCBŒ8631 November 19, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH Upon a charge and amended charge filed by PQ Cor-poration (the Employer) on January 23 and March 5, 2001, the General Counsel of the National Labor Rela-tions Board issued a complaint on June 22, 2001, against International Chemical Workers Union Council/UFCW, Local 9C, the Respondent, alleging that it has violated Section 8(b)(3) of the National Labor Relations Act. Although properly served copies of the charge, amended charge, and complaint, the Respondent failed to file an answer. On September 4, 2001, the General Counsel filed a Motion for Summary Judgment with the Board. On Sep-tember 7, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed no response. The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated August 22, 2001, notified the Respondent that unless an answer were received by August 29, 2001, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Employer has been a Penn-sylvania corporation engaged in processing silica at its Chester, Pennsylvania facility (the plant). During the 12-month period preceding the issuance of the complaint, the Employer, in conducting its business operations de-scribed above, sold and shipped goods valued in excess of $50,000 directly to points outside the Commonwealth of Pennsylvania. We find that the Employer is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that International Chemical Workers Union Council/UFCW, Local 9C is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES At all material times, the Respondent Union has been the designated exclusive collective-bargaining represen-tative of all employees at the plant ﬁwith the exception of Office Employees, Laboratory and Technical Employees, Professional Employees, Supervisorsﬂ and guards as de-fined in the Act. The Employer has recognized the Re-spondent as the representative in a series of collective-bargaining agreements, the most recent of which is effec-tive by its terms from 11 p.m., October 10, 1999, until 11 p.m., December 15, 2003. At all material times, the unit described above has been appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act. At all material times, since at least October 10, 1999, based on Section 9(a) of the Act, the Respondent has been the ex-clusive collective-bargaining representative of the unit. On about January 24, 2001, the Employer, in writing, requested the Respondent to furnish the Employer with ﬁ[t]he names of all employees who the Union contends were similarly-situated to Mr. Doohan and were treated differently than Mr. Doohan.ﬂ On about January 29, 2001, the Employer, in writing, requested the following information from the Respon-dent: 1. All documents that relate to Mr. Doohan™s efforts to enroll in and complete coursework (outside education) in order to achieve a ﬁBﬂ rate within 4 years of joining the Spray Dry department. 2. All documents that the Union believes support its contention that Mr. Doohan was subjected to discriminatory treatment as compared to others. 3. All records of Mr. Doohan™s income, expenses, liq-uid assets, 401(K) account activity, savings account activity, and checking account activity for the period of 11/04/96 to 11/03/00. 336 NLRB No. 105  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4. All documents that the Union believes support its contention that Mr. Doohan™s discharge violated the collective-bargaining agreement. The information requested by the Employer, as de-scribed above, is necessary for and relevant to the Em-ployer™s evaluation of a grievance filed by the Respon-dent on behalf of unit employee William Doohan. Since about January 24, 2001, the Respondent has failed and refused to furnish to the Employer the infor-mation regarding the names of employees who were al-legedly similarly situated to employee Doohan and who were treated differently than him. Since about January 29, 2001, the Respondent has failed and refused to furnish to the Employer the infor-mation set forth in items 1-4 above. CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectively with an employer, and has thereby engaged in unfair la-bor practices affecting commerce within the meaning of Section 8(b)(3) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Specifically, having found that the Respondent has failed and refused to fur-nish the Employer with information that is necessary for and relevant to the Employer™s evaluation of a grievance filed by the Respondent on behalf of unit employee Wil-liam Doohan, we shall order the Respondent to furnish the Employer with the information it requested on Janu-ary 24 and 29, 2001. ORDER The National Labor Relations Board orders that the Re-spondent, International Chemical Workers Union Coun-cil/UFCW, Local 9C, Chester, Pennsylvania, its officers, agents, and representatives, shall 1. Cease and desist from (a) Failing and refusing to furnish the Employer with information that is necessary for and relevant to the Em-ployer™s evaluation of grievances filed by the Respon-dent on behalf of unit employees. (b) In any like or related manner refusing to bargain with the Employer. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Furnish to the Employer in a timely fashion the in-formation it requested on January 24 and 29, 2001. (b) Within 14 days after service by the Region, post at its business office and meeting halls in Chester, Pennsyl-vania, copies of the attached notice marked ﬁAppendix1.ﬂ Copies of the notice, on forms provided by the Regional Director for Region 4, after being signed by the Respon-dent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees and members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material. (c) Within 14 days after service by the Region, deliver to the Regional Director for Region 4 signed copies of the notice in sufficient numbers for posting by the Em-ployer at its Chester, Pennsylvania facility, if it is will-ing, in all places where notices to employees are custom-arily posted. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C. November 19, 2001 Peter J. Hurtgen, Chairman Wilma B. Liebman, Member Dennis P. Walsh, Member APPENDIX NOTICE TO EMPLOYEES AND MEMBERS Posted by Order of the National Labor Relations Board An Agency of the United States Government The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice. WE WILL NOT fail and refuse to furnish the PQ Corpo-ration with the information that is necessary for and rele-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  INTERNATIONAL CHEMICAL WORKERS 3 vant to the Employer™s evaluation of grievances filed by us on behalf of unit employees. WE WILL NOT in any like or related manner refuse to bargain collectively with the Employer. WE WILL furnish to the Employer in a timely fashion the information it requested on January 24 and 29, 2001. INTERNATIONAL CHEMICAL WORKERS UNION COUNCIL/UFCS, LOCAL 9C 